Citation Nr: 0948229	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating of greater than 30 
percent for a service-connected major depressive disorder, to 
include symptoms of posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 
1965 to July 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Huntington, West Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case asserts that he is entitled to an 
increased rating for his service-connected major depressive 
disorder.  The Veteran is currently rated at 30 percent.

On a letter dated November 2007, the Veteran stated that he 
believes his condition has worsened and that additional 
treatment records from the Louisville VAMC are available 
which would assist in developing his claim.  Thus, the Board 
finds that remand is warranted to procure these records.

Additionally, the Board notes that the Veteran last received 
a VA examination related to his claim in May 2004.  Once the 
Veteran's recent VA treatment records have been obtained, the 
Veteran's should be scheduled for a new VA medical 
examination.

With respect to his claim for entitlement to TDIU, the United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's TDIU claim is impacted by the 
outcome of his claim for an increased rating, the claim for a 
TDIU rating must also be remanded to the Agency of Original 
Jurisdiction in accordance with Harris.
Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from 
February 2007 to present from the VA 
Medical Center in Louisville, Kentucky 
related to the Veteran's major depressive 
disorder.

2. Once the additional treatment records 
have been obtained, schedule the Veteran 
for a VA psychiatric examination to 
determine the current degree of severity 
of his major depressive disorder, to 
include symptoms of PTSD.  The claims 
file, to include a copy of this REMAND, 
must be made available to the examiner for 
review.  The examination report should 
reflect that such review was completed.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's major depressive 
disorder.  

The examiner should specifically comment 
on the impact of the Veteran's major 
depressive disorder on his social and 
occupational activities including his 
employability.  

The examiner should then provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's major 
depressive disorder renders him unable to 
obtain and/or maintain substantially 
gainful employment.  Alternatively, the 
examiner should discuss any marked 
interference with employment caused by the 
Veteran's major depressive disorder.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


